Citation Nr: 9923291	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to January 12, 1998.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), from January 12, 1998.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to TDIU. 

In April 1998 and March 1999, the Board remanded this case 
for additional evidentiary development.  The RO complied with 
the Board's Remand instructions; therefore, this claim is 
ready for appellate review.

As of January 12, 1998, the veteran's combined evaluation for 
his service-connected disabilities was 80 percent.  Prior to 
that date, it was 60 percent.  For the reasons discussed in 
more detail below, the veteran's combined evaluation as of 
January 12, 1998, is important in adjudicating his TDIU 
claim.  Therefore, the issues on appeal have been 
characterized as shown above.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  Prior to January 12, 1998, the veteran's service-
connected disabilities consisted of post-traumatic stress 
disorder (PTSD) with history of psychophysiologic 
gastrointestinal reaction, evaluated as 50 percent disabling 
since April 1996; residuals of frozen feet, evaluated as 10 
percent disabling since January 1948; and a superficial scar 
on the left thumb, evaluated as zero percent disabling since 
April 1946, for a combined evaluation of 60 percent.

3.  Since January 12, 1998, the veteran's service-connected 
disabilities consist of PTSD with history of 
psychophysiologic gastrointestinal reaction, evaluated as 50 
percent disabling since April 1996; residuals of frozen feet, 
left, evaluated as 30 percent disabling since January 1998; 
residuals of frozen feet, right, evaluated as 30 percent 
disabling since January 1998; and a superficial scar on the 
left thumb, evaluated as zero percent disabling since April 
1946, for a combined evaluation of 80 percent.

4.  The veteran does not have a high school education; he 
completed either fifth or seventh grade.  His primary work 
experience has been as a farmer.  He has not worked since 
approximately 1995. 

5.  The veteran's combined disability evaluation did not meet 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability prior 
to January 12, 1998.

6.  The evidence prior to January 12, 1998, did not show that 
the veteran's service-connected conditions were of such 
severity as to preclude substantially gainful employment.

7.  Since January 12, 1998, the veteran has been unable to 
secure and follow a substantially gainful occupation due to 
the effects of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for TDIU, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability were not met prior to 
January 12, 1998, and there is no evidence to warrant 
referral for consideration of individual unemployability on 
an extra-schedular basis.  38 C.F.R. §§ 3.340 and 4.16(a) and 
(b) (1998).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met since 
January 12, 1998.  38 C.F.R. §§ 3.340 and 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred moderate bilateral 
trench foot that was manifested by hyperhidrosis, mottling of 
the skin of the feet, and moderate swelling of the feet with 
prolonged standing or walking.  His service medical records 
indicated that residuals of this injury were incapacitating 
because of inability to do prolonged standing or walking 
without great discomfort in the feet.  The veteran was 
initially assigned a 50 percent disability rating for 
bilateral trench foot.  After a VA examination in November 
1945 only showed slight cyanosis of the tips of the toes of 
both feet and slightly cool feet, a November 1945 rating 
decision reduced the disability rating to 40 percent.  

A VA physical examination in October 1947 showed no objective 
residuals of frozen feet.  It was noted that the veteran had 
worked as a farmer prior to service and had continued farming 
since service.  A November 1947 rating decision reduced the 
disability rating to 10 percent.  

A VA physical examination in 1950 also showed no objective 
residuals of frozen feet.  It was noted that the veteran had 
continued to work as a farmer since his separation from 
service.

In February 1959, the veteran was hospitalized for 
psychophysiologic gastrointestinal reaction.  The veteran's 
service medical records showed treatment for gastrointestinal 
complaints, as well as diagnosis of anxiety state.  A VA 
physical examination in April 1959 showed no objective 
residuals of frozen feet.  It was noted that the veteran had 
been working as a salesman for four and a half years.  A May 
1959 rating decision, inter alia, granted service connection 
for psychophysiologic gastrointestinal reaction, with 
assignment of a 10 percent disability rating.

In February 1964, the veteran underwent a VA psychiatric 
examination.  He indicated that his gastrointestinal symptoms 
worsened with stress.  It was noted that he had adjusted 
socially and industrially and was working as a salesman. 

In April 1996, the veteran filed claims for increased ratings 
for his service-connected disabilities, as well as a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  He stated that his feet burned all the time and were 
numb.  He stated that his toes and the bottom of both feet 
were turning black.  

The veteran submitted private medical records covering the 
period November 1991 to March 1996, including records from 
H.C. Watkins Memorial Hospital and Rush Foundation Hospital.  
S.M. Allen, M.D, also signed some of these records.  None of 
these records showed treatment specifically for his service-
connected disabilities.  He was treated for various abdominal 
and intestinal disorders.  In May 1995, it was noted that he 
had a plantar's wart on the right fifth toe.  It was also 
noted on that date that he had arthritis, but it was not 
indicated which joints were affected.  

In May 1996, the veteran underwent a VA physical examination.  
He stated that his feet burned all the time and that he had 
black toenails that fell off.  The examination showed that 
his feet were cool and hairless.  The toenails had 
dermatophytes.  There was no edema, gangrene, or ulceration.  
The examiner indicated that the findings suggested increasing 
severity of sequelae of frozen feet. 

The veteran also underwent a VA psychiatric examination in 
May 1996.  He described inability to stand crowds of people, 
crying spells, depression, and nightmares.  He stated that he 
had a seventh-grade education, and he was last employed 
several years earlier by a box company.  He stated that he 
had to leave that job because he could not tolerate the noise 
and he could not stand on the concrete.

A June 1996 rating decision, inter alia, denied a disability 
rating in excess of 10 percent for residuals of frozen feet 
and assigned a 50 percent evaluation for the veteran's PTSD 
with history of psychophysiologic gastrointestinal reaction. 

In his May 1997 substantive appeal regarding his frozen feet 
claim, the veteran stated that he had persistent swelling, 
muscle spasms, and circulatory problems.  He stated that he 
could not stand on concrete floors because his feet would 
swell and the pain was unbearable.  He stated that he had 
tried to work "regular" jobs after service, but it was 
impossible. 

In July 1997, the veteran had a personal hearing at the RO.  
He testified that he had burning in the feet and swelling.  
He stated that his toenails came off.  His wife testified 
that he used foot powder and took Tylenol for the pain. 

In July 1997, the veteran's son submitted statements from 
three local employers in the veteran's community, which 
indicated that the veteran could not be hired due to his 
inability to stand and "lack of use of his feet."  A 
statement from the veteran's pastor was also submitted, which 
indicated, in part, that the veteran had maintained a farm 
for many years "in spite of physical obstacles." 

In August 1997, the veteran submitted a claim for TDIU.  He 
indicated that he could not work due to his feet because of 
inability to stand on concrete.  He reported no employment 
for the prior five years.  He indicated that he had a fifth-
grade education.  He stated that he had not worked in the 
last 24 months due to "bad health." 

A September 1997 rating decision denied the veteran's TDIU 
claim.  In his substantive appeal, the veteran maintained 
that he was unable to follow a substantially gainful 
occupation.  He stated that the last job he had had, other 
than farm work, was in 1954 when he had worked for six months 
but had to quit due to swelling of the feet.  He indicated 
that he had been self-employed as a salesman where he could 
work on his own schedule and stay off his feet.  The only 
other job he had had was farm work, which had allowed him to 
stay off his feet as much as needed.  He stated that he had 
not worked since March 1995 because of pain and swelling in 
his feet.  He had sought other jobs, but could not get a job 
due to inability to work on his feet. 

In April 1998, the Board remanded this case for additional 
evidentiary development.  The veteran's VA treatment records 
dated in June and September 1996 showed treatment by podiatry 
for residuals of a cold injury, but the physician's 
handwriting is difficult to decipher.  It appeared that the 
veteran was provided some medication, but he discontinued 
using it.  

In June 1998, the veteran underwent additional VA physical 
examinations.  He stated that his feet never stopped burning.  
He reported having no balance, and he therefore staggered.  
He stated that he could not walk on concrete because his feet 
would swell and become painful.  He indicated that his feet 
ached like a toothache, but they did not worsen with cold 
weather.  He stated that the right foot was worse than the 
left.  He also reported decreased sensation in both feet, and 
it was noted that he walked with a cane.  The examiner noted 
that the veteran had formerly worked in "machinery magnets" 
and was on his feet all day long climbing up and down, but 
that he currently bagged groceries.  Examination of his feet 
showed that the skin was warm, atrophic, shiny, and purplish 
in color.  The right great toenail was hypertrophic, and one 
of the left toenails was missing.  He had 1+ edema.  There 
was no ulceration.  Manipulation of the ankle joints was 
painful.  He had decreased sensation in the feet, and the 
peripheral pulses were not palpable.  

During the neurological examination, the veteran stated that 
his feet always felt numb on the inside, and they swelled 
with prolonged standing or late in the day.  However, he 
stated that the swelling began when he had had open-heart 
surgery.  He was taking medication for his cardiac condition, 
which somewhat controlled the swelling.  He denied complete 
loss of feeling.  He had mild discomfort in the feet of a 
vague nature that felt as if it were deep inside the feet.  
He indicated that he was a little unsure of himself when 
walking and he sometimes staggered.  He preferred, therefore, 
to use a cane, but he could walk without it.  His feet 
appeared symmetrical, and there were trophic changes.  The 
feet were equally warm with no difference in temperature from 
the proximal lower extremities to palpation.  There was no 
hyperalgesia or other altered sensitivity in the feet.  The 
sensory examination of the feet, calves, and thighs was the 
same and normal.  The veteran's feet were painful, and he 
reported the same sensation with warm and cool stimuli.  
Strength was normal in both lower extremities.  Muscle tone 
was normal, and there was no atrophy, vesiculation, or 
abnormal movement present.  Deep tendon reflexes were 2+ in 
both knees and ankles.  The examiner stated that the veteran 
had no significant neurological deficits resulting from his 
frozen feet.  

In March 1999, the Board remanded this claim in order to 
obtain additional information regarding the veteran's job 
bagging groceries.  The veteran responded that he had not 
worked in five years and that he had never worked bagging 
groceries.  He submitted a letter indicating that he had not 
worked bagging groceries at this particular store.  The 
veteran indicated that he had never worked in a machine shop 
and did not know what the term "machinery magnets" referred 
to.  He stated that he had told the VA examiner that he could 
no longer climb up and down on his farm machinery due to his 
foot pain.  He had been self-employed for 35 years trying to 
farm, but the condition of his feet had worsened with 
increased pain when operating farm machinery.  He stated that 
he had been self-employed because he could work alone and not 
have to be around people.  His PTSD prevented him from being 
around a lot of people and made him nervous.  He stated that 
he was now prevented from doing the only job he could perform 
(farming) because of his feet. 



II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected disorder(s).  
These statements constitute a well-grounded claim for a total 
rating for compensation purposes based on individual 
unemployability.  See Stanton v. Brown, 5 Vet. App. 563, 570 
(1993) (where appellant stated that he could no longer seek 
or maintain employment in letters and testimony prior to the 
BVA decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations and personal hearings in accordance with his 
request.  The RO complied with the Board's 1998 and 1999 
Remand instructions.  There is no indication of additional 
medical records that the RO failed to obtain.  Sufficient 
evidence is of record to properly evaluate this claim.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran does not have a high school education.  He 
indicated on his TDIU claim that he had completed the fifth 
grade, but he stated during the May 1996 VA psychiatric 
examination that he had completed the seventh grade.  His 
primary work experience has been as a farmer.  He also worked 
as a salesman in the 1950s.  He has not worked since 1995.

The veteran initially maintained that he was unable to work 
due to his residuals of frozen feet.  However, he has also 
stated that he cannot work due, in part, to his psychiatric 
symptoms. 

A. Prior to January 12, 1998

Prior to January 12, 1998, the veteran's service-connected 
disabilities consisted of PTSD with history of 
psychophysiologic gastrointestinal reaction, evaluated as 50 
percent disabling since April 1996; residuals of frozen feet, 
evaluated as 10 percent disabling since January 1948; and a 
superficial scar on the left thumb, evaluated as zero percent 
disabling since April 1946, for a combined evaluation of 60 
percent.  Therefore, since his combined disability rating was 
60 percent, he did not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1998).  The rating board did not refer 
this case for extra-schedular consideration.

Even if the veteran was unable to return to work as a farmer, 
the Board finds that he was not unemployable due to his 
service-connected disabilities.  There is extensive medical 
evidence associated with the claims file for treatment prior 
to 1998.  The veteran was intermittently treated for 
complaints of foot pain, but there is no indication that this 
had significantly affected his physical capabilities.  There 
were no notations in the medical evidence prior to 1998 
indicating that the veteran was unable to walk without 
assistance.  His psychiatric symptomatology was not so 
disabling to him that he required any treatment or 
hospitalization. 

Although the veteran's service-connected conditions may have 
affected his ability to perform extensive physical activity 
or operate under stressful conditions, there was no evidence 
that he was unable to perform light or medium duty work, or 
some other type of substantially gainful employment.  As 
shown by the medical evidence, the veteran's service-
connected conditions were not of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there simply was no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected residuals of frozen feet or PTSD.  

The veteran did submit letters from local employers in 
support of his claim for unemployability.  However, these 
letters do not automatically lead to the conclusion that the 
veteran is unemployable.  It remains the Board's 
responsibility to assess the credibility and weight to be 
given to the evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The employers' opinions that the 
veteran was unable to work due to his feet were not competent 
medical evidence.  There is no indication that any of these 
individuals possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although employer 
statements are certainly relevant, they have little probative 
value in light of the medical evidence of record prior to 
1998, which showed that the veteran's service-connected 
conditions were not severe.

The evidence shows that despite the veteran's feet and 
psychiatric disorders and the accompanying symptomatology, he 
was able to work productively for more than 50 years after 
his discharge from service.  His employment included many 
years as a farmer, which clearly involved physical activity 
and use of his feet, and many years as a salesman, which 
clearly involved contact with people.  The preponderance of 
the evidence is against finding that the veteran's service-
connected disabilities alone made him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what was contemplated by the 
assigned 60 percent disability evaluation, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that he was precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disorders or that he was incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disorders, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted prior to January 
12, 1998. 

B. From January 12, 1998

Since January 12, 1998, the veteran's service-connected 
disabilities consist of PTSD with history of 
psychophysiologic gastrointestinal reaction, evaluated as 50 
percent disabling since April 1996; residuals of frozen feet, 
left, evaluated as 30 percent disabling since January 1998; 
residuals of frozen feet, right, evaluated as 30 percent 
disabling since January 1998; and a superficial scar on the 
left thumb, evaluated as zero percent disabling since April 
1946, for a combined evaluation of 80 percent.  Therefore, 
since his combined disability rating is now 80 percent, he 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1998).  The medical 
evidence does not indicate that the veteran has any other 
medical conditions that potentially affect employability. 

Looking at the veteran's occupational history, it is clear 
that his foot-related and psychiatric symptoms would most 
likely prohibit him from again working as a farmer.  With 
respect to his psychiatric disorder, review of his 
psychiatric history showed that he gets anxious around 
people.  The fact remains, however, that he was able to work 
for more than 35 years after service despite any difficulties 
arising from his psychiatric disorder.  With respect to his 
residuals of frozen feet, this condition prevents him from 
engaging in his prior employment in labor-intensive positions 
since he is not functionally capable of performing such jobs.  

The veteran is in a position, therefore, where the 
combination of his service-connected psychiatric and foot 
disorders effectively leave him no employment that he can 
handle emotionally or physically.  Although each condition 
viewed alone might not be of sufficient severity to prevent 
the veteran from following a substantially gainful 
occupation, it is clear that the combined effect of these 
disabilities is substantial.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1998).  In the present case, the evidence is in relative 
equipoise.  The Board cannot reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  It may be true, as 
the RO contends, that the veteran is physically capable of 
performing sedentary work.  However, he does not have any 
training in sedentary work.  It is mere speculation that he 
could, first of all, obtain such a position in light of his 
occupational history and, second of all, that such a position 
would provide anything more than marginal employment.  
Accordingly, since the evidence shows that the veteran's 
service-connected disabilities have resulted in his inability 
to secure or follow a substantially gainful occupation, a 
total rating for individual unemployability compensation is 
granted from January 12, 1998.  38 C.F.R. § 4.16(a) (1998).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied prior to January 12, 1998.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted from January 12, 1998, subject to regulations 
governing payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

